                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DISTRICT

UNITED STATES OF AMERICA

                                                          CAUSE NO. 4:19-cr-00050-SA-.JMV

OCTAVIAN GILMORE

             CONSENT ORDER GRANTING SUBSTITUTION OF COUNSEL

       Notice is hereby given that, subject to approval by the court, Octavian Gilmore substitutes
Christopher M. Finn, State Bar No. l 01367 as counsel of record in place of Gregory S. Park.

Contact Information for new counsel is as follows:

        Firm Name:     Finn Law Firm, P.A.
        Address:       227 First Street, Clarksdale, Mississippi 38614
        Telephone:     662-820-6011
        E-Mail:        chrismfinn.cf@,gp1ail.com.

I consent to the above substitution.

Date:    Y   -2.8 -!.'5.._ ,                         .fM~~-
                                                     Octavian Gilmore

I consent to being substituted.

Date:    ~/
          I
            2 s-/ {1



I consent to the above substitution.

Date:   l?· ~ ~ - LCJ._,.-
                                                     Christopher M. Finn, Esq.

The substitution of attorney is hereby approved and so 0~

Date:     Q./'h<1[ltr!                               JUDG
                                                                         L .;.;.
                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                      GREENVILLE DISTRICT

UNITED STATES OF AMERICA

v.                                                               CAUSE NO. 4:19-cr-00050-SA-JMV

OCTAVIAN GILMORE

                 CONSENT ORDER GRANTING SUBSTITUTION OF COUNSEL

       Notice is hereby given that, subject to approval by the court, Octavian Gilmore substitutes
Cheryl Ann Webster, State BarNo. 7065 as counsel of record in place ofGregory S. Park.

Contact Information for new counsel is as follows:

          Finn Name:
          Address:              227 First Street, Clorksdnle, Mississippi 38614
          Telephone:            662-902-2550
          E-Mail:               chervlwebster@websterlawoffice.onmicrosoft.com

I   consent to the above substitution.

                                                           ilk~
                                                           ()~
                                                             ctavtan 0'1
                                                                       1 more


I consent to being substituted.

Date:.__...fl_,_/_zg..:...../1'-!..t/_ _

I consent to the above substitution.

Date:   Bjt8 /tf
The substitution of attorney is hereby approved and so Ol'lU.I'.L..~">L;<

Date:    'ifVi tl4
